******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 JULIE M. SOWELL v. DEIRDRE H. DICARA ET AL.
                  (AC 36921)
                  Lavine, Prescott and Elgo, Js.
       Argued May 12—officially released November 10, 2015

  (Appeal from Superior Court, judicial district of
Waterbury, Hon. Barbara J. Sheedy, judge trial referee.)
  George E. Mendillo, self-represented, the plaintiff
in error.
  Jeffrey J. Tinley, with whom, on the brief, was Amita
P. Rossetti, for the defendants in error (named defen-
dant et al.).
                         Opinion

   LAVINE, J. This case comes before this court on a
writ of error brought by the plaintiff in error, George
E. Mendillo, attorney for the plaintiff, Julie M. Sowell.
In his writ of error, Mendillo alleges that, during the
course of a hearing on an emergency motion for protec-
tive order (motion for protective order), the trial court,
Hon. Barbara J. Sheedy, judge trial referee, (1) improp-
erly found that he had violated rule 4.2 of the Rules of
Professional Conduct as there was no clear and con-
vincing evidence to warrant such a finding, (2) violated
his state and federal constitutional rights to due pro-
cess, and (3) abused its discretion by refusing to let
him present testimonial and documentary evidence at
the hearing on the motion for protective order.1 We
dismiss the writ of error.
   The record discloses the following uncontested facts.
The underlying wrongful discharge action (Sowell
action) was commenced in the summer of 2012. Sowell
filed a revised complaint on August 30, 2013, alleging,
in relevant part, that she was a licensed marriage and
family therapist who had been employed by the defen-
dant Southbury-Middlebury Youth and Family Services
(agency) to provide mental health services to students
and youth in the defendant Region 15 School District
(Region 15). The revised complaint also alleged that
the defendant Deirdre H. DiCara was the executive
director of the agency, and the defendant Mary Jane
McClay is the chairperson of the agency’s board of
directors.2
   Sowell further alleged that the agency hired her as
a counselor in 1997, and that she became the agency’s
clinical director in 2006. Beginning in 2010, disputes
about the agency’s management arose between Sowell
and DiCara and McClay. Sowell alleged that in late 2011,
she reported to the superintendent and members of the
Region 15 board of education her suspicions that the
agency had violated state laws and regulations. She also
alleged that DiCara and McClay created a hostile work
environment, and that she experienced severe hyper-
tension requiring her to take a medical leave of absence
in early 2012. By letter dated February 21, 2012, Sowell
notified the agency that she intended to resign her posi-
tion as clinical director effective June 30, 2012. On Feb-
ruary 25, 2012, Sowell received a letter from the agency
terminating her employment effective immediately.
Sowell alleged that DiCara and McClay conspired to
terminate her employment due to her physical disability
and the fact that she had disclosed the agency’s viola-
tions of law. Sowell’s twenty-one count revised com-
plaint alleged various torts, breaches of contract, and
statutory violations against each of the defendants and
Region 15.
  On October 30, 2013, the defendants filed an answer
denying the material allegations of the revised com-
plaint and alleged special defenses. The agency also
alleged a breach of contract counterclaim that, on infor-
mation and belief, claimed that on dates when Sowell
reported that she was too ill to work at the agency, she
engaged in her private counseling practice and was
compensated by her private clients for her services.
Moreover, Sowell failed to inform the agency that she
had engaged in private practice while she was on paid
sick leave thereby breaching the covenant of good faith
and fair dealing, her duty of loyalty, and her duty of
honest and faithful service as an employee of the
agency. The agency alleged damages.
   On December 5, 2013, the agency filed the motion
for protective order in which it stated that it was seeking
‘‘an emergency hearing and protective order to perma-
nently enjoin . . . Mendillo, from having any further
contact of any kind with members of the Board of
Directors of [the agency] without prior permission of
counsel.’’ In the memorandum of law accompanying
the motion for protective order, the agency represented
that, at all times relevant, the defendants were and are
represented by an attorney, Jeffrey J. Tinley, of the law
firm of Tinley, Nastri, Renehan & Dost, LLP (Tinley
firm).3
   The memorandum of law in support of the motion
set forth the following facts. On December 2, 2013,
Tinley received a letter signed by Mendillo that was
dated November 29, 2013.4 Attached to that letter were
copies of a claim letter that Mendillo had sent directly
to members of the agency’s board of directors,5 but not
to DiCara and McClay. In the claim letter, Mendillo
suggested that counsel for the agency had filed the
counterclaim without authority and that the board
members could be individually liable to Sowell. The
memorandum of law described the content of the claim
letter6 and set forth the pertinent portion of article IV
of the agency’s bylaws.7 The memorandum represented
that during discovery, the defendants had provided
Mendillo with a copy of the agency’s bylaws. Moreover,
it represented that Mendillo never obtained Tinley’s
permission to communicate directly with the board
of directors.
  The memorandum of law identified the defendants
and Region 15. It set forth Sowell’s employment history
with the agency and that she is Mendillo’s sister. It also
described Sowell’s cause of action against the defen-
dants and stated that the agency had been dissolved
on December 27, 2012, and was in the process of wind-
ing up its affairs.
   As to the applicable law, the memorandum of law
cited rule 4.2 of the Rules of Professional Conduct,
which provides in relevant part: ‘‘In representing a cli-
ent, a lawyer shall not communicate about the subject
of the representation with a party the lawyer knows to
be represented by another lawyer in the matter, unless
the lawyer has the consent of the other lawyer or is
authorized by law to do so. . . .’’ The agency added
that the purpose of rule 4.2 ‘‘is to preserve the integrity
of the lawyer-client relationship by protecting the repre-
sented party from the superior knowledge and skill of
the opposing lawyer. The rule is to prevent situations
in which a represented party may be taken advantage
of by opposing counsel.’’ Pinsky v. Statewide Grievance
Committee, 216 Conn. 228, 236, 578 A.2d 1075 (1990).
   The agency argued that when the client is an organiza-
tion, those individuals who have managerial responsi-
bility fall within the definition of a client as the term
is used in rule 4.2, citing specific language in the official
commentary to rule 4.2.8 It contended that Mendillo
knowingly and wilfully violated rule 4.2 because he
knew that the agency was represented by counsel as
he had a copy of the agency’s bylaws that state that
the board of directors manages the agency’s business.
The agency argued that because Mendillo communi-
cated directly with the members of the board of direc-
tors and knowingly requested that they authorize the
withdrawal of the agency’s counterclaim against
Sowell, he had violated rule 4.2.
   The agency also cited rule 2.15 of the Code of Judicial
Conduct, in support of its motion for a protective order.
Rule 2.15 (d) provides: ‘‘A judge who receives informa-
tion indicating a substantial likelihood that a lawyer
has committed a violation of the Rules of Professional
Conduct shall take appropriate action.’’ See Bergeron
v. Mackler, 225 Conn. 391, 397, 623 A.2d 489 (1993)
(court has authority to regulate conduct of attorneys
and duty to enforce standards regarding their conduct).
The memorandum of law concluded that, given Men-
dillo’s direct communication with the board of directors
regarding the merits of the agency’s counterclaim
against Sowell for the purpose of influencing their deci-
sion to withdraw it, the agency was entitled to a protec-
tive order prohibiting Mendillo from having further
unauthorized communication with the board of direc-
tors. Significantly, the agency requested only that its
motion for protective order be granted; it did not ask
the court to sanction Mendillo for communicating with
the board of directors.
   Sowell filed an objection to the agency’s motion for
a protective order. In it, she argued that the agency was
a dissolved nonprofit nonstock corporation and that
the counterclaim was filed without the knowledge or
consent of the board of directors. Although Tinley rep-
resented the defendants, Sowell argued, he did not rep-
resent the board of directors in their individual
capacities. She relied on rule 1.13 of the Rules of Profes-
sional Conduct to support her argument.
  Sowell also argued in her written objection that the
board of directors had not authorized Tinley to repre-
sent the agency in the Sowell action or to file the coun-
terclaim, which contained false and libelous allegations.
In support of her arguments, Sowell relied on portions
of McClay’s deposition at which McClay testified that
she had not communicated with the board of directors
since the board last held a meeting in July, 2012.9 Sowell,
therefore, argued that McClay lacked authority to repre-
sent the agency in the Sowell action. Moreover, Sowell
argued that a conflict of interest existed between
McClay and the board of directors because McClay is
a defendant in the Sowell action. In conclusion, Sowell
argued that unless Tinley could establish that he was
retained to represent the agency by a person who had
corporate authority to do so, he lacked standing to
proceed with the agency’s motion for a protective order.
Sowell contended that the only issue with regard to
the protective order ‘‘is whether the notice claim letter
sent by [Mendillo] to individual members of the
[agency’s] board of directors, advising them that they
will be held personally liable to [her] if the counter-
claim filed by [the agency] is not withdrawn, is prohib-
ited by rule 4.2 of the Rules of Professional Conduct.’’
(Emphasis added.) Moreover, Sowell represented that
Mendillo would not communicate with members of the
board of directors without a court order or Tinley’s
consent.
   Sowell also argued that the motion for protective
order was improper and unnecessary on the grounds
that the agency was a dissolved corporation and that
McClay is the only member of the board of directors
who has been actively engaged in the winding up of
the agency’s affairs. In addition, Sowell claimed that
McClay has a material financial interest in the outcome
of the Sowell action and that she did not have the author-
ity to retain Tinley. Also, Sowell argued that Tinley
owed a duty to the agency and the individual members
of the board of directors to explain that the counter-
claim constituted an abuse of process that was likely
to result in substantial injury to the agency and might
reasonably be imputed to the individual directors. In
support of her argument, Sowell relied on rule 1.13 (a),
(b), (f), and (g) of the Rules of Professional Conduct.10
Sowell asserted that Tinley had not met with the board
of directors to obtain their informed consent to allege
the counterclaim, as he was required to do. Sowell was
of the opinion that the individual members of the board
of directors were not Tinley’s clients and, therefore, it
was not improper for Mendillo to communicate with
them. For the foregoing reasons, Sowell asked that the
motion for protective order be denied.
  Mendillo, Tinley, and Attorney John Majewski of the
Tinley firm appeared before the court on December 12,
2013, to present argument on the agency’s motion for
protective order. The court stated that it had read the
motion for protective order and would hear from the
parties. When the proceeding commenced, Majewski
inquired whether the court needed argument. The court
responded, ‘‘no.’’ Majewski reminded the court that the
defendants were not seeking sanctions, which the court
stated it understood.
  The court then turned to Mendillo, and the following
colloquy transpired.
   ‘‘Attorney Mendillo: Your Honor, the representations
that were made in my objection concerning . . .
McClay’s statements at deposition have, in fact, been
verified. I do have a transcript—a full transcript of her
deposition testimony given on November 25. I think her
testimony is directly material to the issue of whether
or not it was appropriate to send the notice of claim
letter to the individuals. And . . . McClay is here to
testify, and I would ask that she do so.
  ‘‘The Court: Do you think that’s necessary? Do you
think the court cannot rule on this motion without
having heard from . . . McClay having read your
motions and representations?
   ‘‘Attorney Mendillo: My only issue, Your Honor, is
based on the information available to me at the time
the objection was filed. There was no legal authority
for . . . Tinley. You’ve read the objection. There was
no legal authority for . . . Tinley to be representing
[the agency] in this matter, and therefore, I don’t think
he has standing.
   ‘‘The Court: Well, that’s not before the court today,
first of all. That’s not part of this issue. Here is the issue
. . . . Let’s pretend, sir, that you were representing me
in a lawsuit. And along comes . . . Tinley who’s
defending that case. And he writes a letter not only to
you as my lawyer, but to whatever other parties there
were in the litigation. Tell me . . . if you think that’s
appropriate, sir? Be honest.
  ‘‘Attorney Mendillo: Well, Your Honor, based on the
fact scenario that you presented, I would say no but I
think that . . . .
   ‘‘The Court: But there isn’t a different law for different
fact scenarios. . . . Here is the thing. When you write
to opposing counsel—and I understand you sent a copy
of it to . . . Tinley, I believe; correct?
  ‘‘Attorney Mendillo: Yes.
   ‘‘The Court: But you were also generous enough, sir,
to send a copy to all of the people that they represented,
okay. And whether you intended it or not . . . the letter
was such that you struck out. And to tell . . . Tinley’s
clients your view of the law as it applied to them, num-
ber one, that’s not proper, sir. They hired him. And
whether you would be a better choice, is beyond the
pale, because he’s their lawyer. So, for you to send a
copy of the letter to . . . Tinley and to each of his
clients at the same time and proceed to tell them what
the law is, and to present a kind of veiled threat of
what will happen is just not appropriate . . . . And I
know enough about you, sir, to know that you didn’t
intend any of these consequences, but it doesn’t alter
the fact that you are communicating with his clients.
   ‘‘Attorney Mendillo: Your Honor, if I may . . . . The
issue under rule 4.2, number one, is whether or not
this is the transaction, the same transaction. And the
transaction that . . . Tinley’s firm represents [the
agency] is the defense of a wrongful discharge claim.
Now, [the agency] closed in August, 2012, and was dis-
solved in December, 2012. And the claims which were
asserted in the notice letter that I filed have nothing to
do with the wrongful discharge claim. They . . . per-
tain to causes of action which have arisen since the
wrongful discharge. And I think that . . . is the princi-
pal issue for the court to focus on.
   ‘‘The Court: No, sir. The principal issue for the court
to focus on is what is proscribed by rule 4.2 of the
Connecticut Rules of Professional Conduct. And I spe-
cifically refer to the language that says, ‘when represent-
ing a client, a lawyer shall not communicate about the
subject of the representation with a party the lawyer
knows to be represented by another lawyer in the mat-
ter unless the lawyer has the consent of the other lawyer
or is authorized to do so.’
   ‘‘It doesn’t make any difference, sir, which cause of
action you want to focus on . . . . What matters is
that these people were . . . Tinley’s clients, and send-
ing them a copy of your letter at the same time that you
. . . provided a copy to . . . Tinley, doesn’t make it
right, sir. That’s what the rule reads. It doesn’t say
anything about representing on a prior claim or repre-
sentation on a different cause of action. It doesn’t care.
You can’t communicate with his clients without his
express consent and permission, and we know that
wasn’t done.
  ‘‘No sanctions . . . are asked here. And that is the
way, I think, frankly, I think one counsel should treat
another. But that is the court’s clear view and that is
that there was a violation of that rule of conduct.
   ‘‘Attorney Mendillo: Your Honor, because I do take
my professional responsibilities extremely seriously
. . .
  ‘‘The Court: I believe that.
  ‘‘Attorney Mendillo: I would like to, with the court’s
permission, to make a record because I have
researched.
 ‘‘The Court: You can make a record. I read, by the
way, your objection. So if you are going to tell me
what you said in the objection, please don’t.
  ‘‘Attorney Mendillo: No.
  ‘‘The Court: Because that will be a matter of record.
  ‘‘Attorney Mendillo: No. It’s the underlying facts that
I would like to make a record of because I wasn’t in a
position to do so in the objection.
  ‘‘The Court: Go right ahead.
  ‘‘Attorney Majewski: Oh, no, no, no. He wants tes-
timony.
  ‘‘The Court: No. Tell me what the testimony would
show, sir.
  ‘‘Attorney Mendillo: The testimony will show, Your
Honor, that there has been no communication between
. . . McClay, who is the chairman of the [agency]
board and the others on the board.
   ‘‘The Court: I know. I read the papers. I really was
telling the truth when I said I read it.
                           ***
   ‘‘Attorney Mendillo: But, it’s exceedingly important
to me that the underlying facts are viewed here because
I think that they have to be looked at in order to make
an informed decision about 4.2.
   ‘‘The Court: Before I answer that question, sir, would
you agree with me that it is an underlying fact that
you sent to . . . McClay a communication, to . . .
Tinley at the same time you sent a copy of the same
letter to his clients; is that true?
  ‘‘Attorney Mendillo: Yes, it is, Your Honor. . . .
  ‘‘The Court: Is it also true that you did that without
permission from . . . Tinley?
  ’’Attorney Mendillo: Yes. But I do not stipulate to,
number one, Your Honor, that they were his clients.
  ‘‘The Court: We are by number one. We are on num-
ber two.
  ‘‘Attorney Mendillo: Well, I misspoke when I said yes
to number one. I do not stipulate that they were . . .
Tinley’s client at that time. They may be at the present
time, but only if they’ve been retained.
   ‘‘The Court: Well, were they at the time you sent the
letter to them?
  ‘‘Attorney Mendillo: No, they were not.
   ‘‘The Court: Well, then, what I’m going to say to you,
sir, is if you are right in that, then what continues to
be true, is that you are sending the letter to . . . Tinley
and his then purported clients, creates the semblance
of a violation of rule 4.2 of the Rules of Professional
Conduct.
  ‘‘Attorney Mendillo: Your Honor, if I may? In my view,
I had an ethical obligation under the rules of profes-
sional responsibility to send those notice letters to the
individual board members because if I had filed a law-
suit against them without notifying them . . . .
    ‘‘The Court: You are putting yourself in a position
you were not in, sir. That’s what . . . Tinley’s to worry
about, not you. That’s his problem if it’s a problem at
all, sir. It’s not your job . . . to put yourself in the
position of . . . Tinley and say he shouldn’t have done
it. We are talking about what you did, sir, because what’s
before the court today is whether you, under the Rules
of Professional Conduct, had a clear right to send . . .
Tinley a letter at the same time—here’s the offensive
part—at the same time you sent the same letter to his
clients. And even if there was just one of those clients,
that is a violation of the Rule of Professional Conduct
4.2. I believe you don’t believe that, but that doesn’t
mean you are right, sir.’’ (Emphasis added.)
   At the conclusion of the proceeding, the court stated:
‘‘Rule 4.2 doesn’t say anything about the truth of the
matters to have been commented on. It simply says you
cannot communicate with the clients of adverse . . .
lawyers without the permission of that lawyer. True?
Untrue? Partly true? Partly untrue? Makes no differ-
ence. You don’t communicate with them. And when
the communication veers off into areas that can be
perceived as threatening, it’s just too far . . . . You
may not have intended it, sir, I don’t believe you did,
but I think you need to look more closely at the language
that is used before you run off again. It’s clear to me
that you did what you shouldn’t have done. Counsel has
been kind enough to say, we are not seeking sanctions. I
don’t know whether I would have entered them or not,
but he makes my job easier when he says I’m not seeking
it. But the emergency motion for protective order is
granted, enthusiastically.’’ (Emphasis added.)
   Thereafter, on December 31, 2013, Mendillo filed a
petition for a writ of error in our Supreme Court, which
transferred the petition to this court. See Practice Book
§ 65-1. In his petition for a writ of error, Mendillo alleged
that the trial court exceeded its discretion during the
proceeding on the motion for protective order by refus-
ing to hear testimony from a lay witness and that the
court violated both the federal and state constitutions in
refusing to receive the proffer of documentary evidence
that, according to Mendillo, the Tinley firm was not
authorized to represent the agency in the Sowell action.
Mendillo seeks to have the finding that he violated rule
4.2 of the Rules of Professional Conduct set aside.11
   In his brief to this court, Mendillo claims that (1) the
evidence in the record does not support the court’s
findings of fact, (2) the court’s conclusion that he vio-
lated rule 4.2 of the Rules of Professional Conduct is
legally and logically incorrect, (3) the court denied him
due process of law, and (4) the court abused its discre-
tion by failing to permit him to present testimony and
place a document into evidence. We disagree with each
of Mendillo’s claims and, therefore, dismiss the writ
of error.
   Pursuant to the rules of practice, writs of error in
matters of law may be brought from a final judgment
of the Superior Court to the Supreme Court. Practice
Book § 72-1 (a); accord General Statutes § 52-572; State
v. Salmon, 250 Conn. 147, 150, 735 A.2d 333 (1999). A
writ of error, therefore, necessarily presents a question
of law. When the ‘‘trial court draws conclusions of law,
our review is plenary and [an appellate court] must
decide whether its conclusions are legally and logically
correct and find support in the facts that appear in the
record.’’ (Internal quotation marks omitted.) MSO, LLC
v. DeSimone, 313 Conn. 54, 62, 94 A.3d 1189 (2014).
                            I
   Before we address the merits of Mendillo’s writ of
error, we first must decide whether we have jurisdiction
to consider it. The defendants claim that this court lacks
subject matter jurisdiction because Mendillo was not
aggrieved when the court granted the motion for protec-
tive order, and therefore, he lacks standing to bring a
writ of error. We disagree.
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless [one] has, in an individual or repre-
sentative capacity, some real interest in the cause of
action . . . . Standing is established by showing that
the party claiming it is authorized by statute to bring
suit or is classically aggrieved. . . . The fundamental
test for determining [classical] aggrievement encom-
passes a well-settled twofold determination: first, the
party claiming aggrievement must successfully demon-
strate a specific personal and legal interest in the sub-
ject matter of the decision, as distinguished from a
general interest, such as the concern of all the members
of the community as a whole. Second, the party claiming
aggrievement must successfully establish that the spe-
cific personal and legal interest has been specially
and injuriously affected by the decision. . . .
Aggrievement is established if there is a possibility, as
distinguished from a certainty, that some legally pro-
tected interest . . . has been adversely affected.’’
(Internal quotation marks omitted.) Gold v. Rowland,
296 Conn. 186, 207, 994 A.2d 106 (2010).
   In the present case, Mendillo petitioned for a writ of
error after the court granted the agency’s motion for a
protective order. At the time the parties appeared
before the court to argue the agency’s motion for protec-
tive order, counsel for the agency stated that it was not
seeking sanctions against Mendillo. The court stated
that it understood that the agency was not seeking
sanctions and would not impose sanctions pursuant
to that representation. In this court, the defendants
contend that because the court did not sanction Men-
dillo, he has not been aggrieved. We disagree with the
defendants because we conclude that the court’s finding
that Mendillo violated rule 4.2 is sufficient to estab-
lish aggrievement.
   ‘‘It is settled law in Connecticut that a sanction for
professional misconduct adversely affects an attorney’s
vested right to practice law.’’ Briggs v. McWeeny, 260
Conn. 296, 312, 796 A.2d 516 (2002). Standing alone, a
judicial finding that an attorney violated the Rules of
Professional Conduct constitutes a disciplinary sanc-
tion tantamount to a reprimand, even when the finding
was not made in the context of a formal grievance
proceeding. See State v. Perez, 276 Conn. 285, 298–300,
88 A.2d 178 (2005). An attorney has standing to seek
appellate review of a judicial determination that he has
committed an ethical violation, notwithstanding the fact
that no sanction was imposed, because that determina-
tion reflects adversely on an attorney’s professional
reputation. Id., 299.
   Following oral argument before this court, we care-
fully reviewed the transcript of the hearing on the
agency’s motion for protective order as well as the
entire record in the Sowell case. We found it ambiguous
as to whether the court had found that Mendillo had
violated the Rules of Professional Conduct, and if so,
by what burden of proof.12 Whether the court found
that Mendillo violated one of the Rules of Professional
Conduct is central to whether he has been aggrieved.
See State v. Perez, supra, 276 Conn. 298–300. We, there-
fore, sua sponte ordered the trial court to articulate
‘‘whether it affirmatively found on December 12, 2013,
that . . . Mendillo violated rule 4.2 of the Rules of Pro-
fessional Conduct. If the answer to that question is yes,
the trial court is ordered to articulate whether it so
found by clear and convincing evidence.’’
  The trial court articulated that it found that Mendillo
violated rule 4.2 of the Rules of Professional Conduct
by sending a notice of claim letter related to the Sowell
action to persons who were represented by counsel.
The court stated that it made the finding by clear and
convincing evidence.
   On the basis of the full record, the court’s articulation,
and the law, we conclude that because the court found
that Mendillo violated rule 4.2 of the Rules of Profes-
sional Conduct, he is aggrieved and has standing to
bring a writ of error. This court, therefore, has jurisdic-
tion to adjudicate it. We now turn to the merits of the
writ of error.
                             II
  Mendillo’s first claim is that the facts found by the
court are not supported by clear and convincing evi-
dence. We do not agree.13
  The Superior Court has inherent authority to compel
the observance of its rules. See Fattibene v. Kealey, 18
Conn. App. 344, 359, 558 A.2d 677 (1989). In matters
concerning review of the decisions of the trial court
regarding violations of the Rules of Professional Con-
duct, our role is to determine if the facts as found are
supported by the evidence contained in the record and
whether the conclusions that follow are legally and
logically correct. See Ansell v. Statewide Grievance
Committee, 87 Conn. App. 376, 382–83, 865 A.2d 1215
(2005).
   ‘‘[I]n a matter involving attorney discipline, no sanc-
tion may be imposed unless a violation of the Rules of
Professional Conduct has been established by clear and
convincing evidence. . . . [C]lear and convincing
proof denotes a degree of belief that lies between the
belief that is required to find the truth or existence of
the [fact in issue] in an ordinary civil action and the
belief that is required to find guilt in a criminal prosecu-
tion. . . . [The burden] is sustained if evidence induces
in the mind of the trier a reasonable belief that the facts
asserted are highly probably true, that the probability
that they are true or exist is substantially greater than
the probability that they are false or do not exist.’’
(Citation omitted; internal quotation marks omitted.)
State v. Perez, supra, 276 Conn. 307–308.
  In the present case ‘‘our role is limited to reviewing
the record to determine if the facts as found are sup-
ported by the evidence contained within the record and
whether the conclusions that follow are legally and
logically correct.’’ (Internal quotation marks omitted.)
Lewis v. Statewide Grievance Committee, 235 Conn.
693, 698, 669 A.2d 1202 (1996).
   In its articulation as ordered by this court, the trial
court stated: ‘‘On December 12, 2013, I did affirmatively
find—by clear and convincing evidence-—that . . .
Mendillo violated rule 4.2 of the Rules of Professional
Conduct. On that date I heard argument on defense
counsel’s emergency motion for protective order and
objection thereto. The conduct in question was . . .
Mendillo’s forwarding to defendants (represented by
counsel) a notice of claim letter in which he stated his
view of the applicable law and what he believed would
be the legal consequences of their dismissal of his sis-
ter’s employment by [the agency] . . . . Rule 4.2 of
this state’s Rules of Professional Conduct prohibits a
lawyer from communicating with a party he knows to
be represented without the prior consent of that lawyer.
No such consent had been given . . . Mendillo and,
thus, the impropriety of that communication. At the
hearing on December 12, 2013 . . . Mendillo acknowl-
edged the communication with defendants without the
prior knowledge or consent of their counsel. I found
that communication was clear and convincing evidence
of the violation of rule 4.2, which violation assaulted
the integrity of the lawyer-client relationship to which
defense counsel was entitled.’’
  When the agency filed its motion for protective order,
it attached a copy of the letter Mendillo sent to Tinley
and copies of the letter Mendillo sent to members of
the board of directors. See footnotes 4 and 5 of this
opinion. Mendillo’s letter to Tinley indicated that Men-
dillo had sent a claim letter to each member of the
board of directors and that the letter concerned the
Sowell action. The claim letter sent to the board of
directors concerned the Sowell action and Mendillo’s
legal opinion of the agency’s counterclaim against
Sowell and threatened individual liability of the mem-
bers of the board of directors. In the trial court and
before us, Mendillo does not contend that the letters
attached to the agency’s motion for protective order
were anything other than accurate copies of the letters
that he sent to Tinley and the board of directors. More-
over, during his colloquy with the trial court, as pre-
viously noted, Mendillo admitted that he sent the claim
letter to the board of directors and that he did so without
Tinley’s permission.14
   On the basis of the letters attached to the agency’s
motion for protective order and Mendillo’s admission
before the court that he sent the claim letter to the
board of directors, and in light of the trial court’s articu-
lation, we conclude that there was clear and convincing
evidence before the court that Mendillo violated rule
4.2 by communicating with Tinley’s clients without
his permission.
   There is no dispute as to the underlying facts. The
issue is a legal question, i.e., whether the members of
the agency’s board of directors were Tinley’s clients.
Here, as in the trial court, Mendillo’s argument that the
members of the board of directors were not Tinley’s
clients begins with rule 1.13 (a) of the Rules of Profes-
sional Conduct, which provides that ‘‘[a] lawyer
employed or retained by an organization represents the
organization acting through its duly authorized constit-
uents.’’ Mendillo contends that because the agency had
been dissolved, was in the process of winding down
and that the board had not met to authorize McClay to
retain the Tinley firm and had not ratified the filing of
a counterclaim against Sowell at the time of the hearing
on the motion for protective order, the members of the
board were not Tinley’s clients at the time Mendillo
sent them the subject letters. Mendillo’s argument is
not legally or logically correct.
   Rule 1.13 (a) provides that a lawyer ‘‘retained by an
organization represents the organization acting through
its duly authorized constituents.’’ The commentary to
rule 1.13 of the Rules of Professional Conduct states
in relevant part: ‘‘An organizational client is a legal
entity, but it cannot act except through its officers,
directors, employees, shareholders and other constit-
uents. Officers, directors, employees and shareholders
are the constituents of the corporate organizational
client.’’
   In the underlying Sowell action, the Tinley firm filed
an appearance on behalf of DiCara, McClay, and the
agency. The trial court may take judicial notice of the
file. See Wasson v. Wasson, 91 Conn. App. 149, 151 n.1,
881 A.2d 356, cert. denied, 276 Conn. 932, 890 A.2d
574 (2005).
   The agency’s bylaws, which were disclosed during
discovery, state in relevant part: ‘‘3. Powers, Responsi-
bilities and Accountabilities. The corporate business
affairs of the corporation shall be managed under the
director of the Board of Directors, except as may be
otherwise provided in these Bylaws or the articles of
incorporation.’’ The agency’s bylaws indicate that its
business affairs are managed by the board of directors.
The Tinley firm was retained to represent the agency;
pursuant to rule 1.13, the members of the board of
directors are constituents of Tinley’s corporate client.
   The commentary to rule 4.2 states in relevant part:
‘‘In the case of an organization, this Rule prohibits com-
munications by a lawyer for one party concerning the
matter in representation with persons having a manage-
rial responsibility on behalf of the organization, and
with any other person whose act or omission in connec-
tion with that matter may be imputed to the organization
for the purposes of civil or criminal liability or whose
statement may constitute an admission on the part of
the organization.’’ The copies of the letters Mendillo
sent to the board of directors were before the court
and Mendillo admitted to the court that he sent the
letters to the members of the agency’s board of direc-
tors. We therefore conclude that there was clear and
convincing evidence to support the court’s finding that
Mendillo violated rule 4.2 by sending the letters to the
board of directors.
   Mendillo’s argument that the board of directors had
not authorized McClay to retain Tinley nor ratify her
act of retaining Tinley prior to the time he sent the claim
letter misconstrues the law of agency.15 ‘‘Ratification
means the adoption by a person, as binding upon him-
self, of an act done in such relations that he may claim
it as done for his benefit, although done under such
circumstances as would not bind him except for his
subsequent assent; as where an act was done by a
stranger having at the time no authority to act as his
agent, or by an agent not having adequate authority.
The acceptance of the results of the act with an intent
to ratify, with full knowledge of all the material circum-
stances, is a ratification. Ratification makes the contract
in all respects what it would have been if the requisite
power had existed when it was entered into. It relates
back to the execution of the contract and renders it
obligatory from the outset.’’ Ansonia v. Cooper, 64
Conn. 536, 544, 30 A. 760 (1894). In other words, the
board of directors could not have ratified McClay’s acts
unless she had authority to act in the first place.
   Mendillo’s argument that because the agency had
been dissolved and was in the process of winding up,
McClay was deprived of her authority to retain Tinley
is unpersuasive. General Statutes § 33-884 (a) provides
in relevant part: ‘‘A dissolved corporation continues its
corporate existence but may not carry on any business
except that appropriate to wind up and liquidate its
business and affairs . . . .’’ ‘‘Implicit in such authority
is the ability to settle or otherwise be subject to litiga-
tion to resolve outstanding obligations.’’ Single Source,
Inc. v. Central Regional Tourism District, Inc., 312
Conn. 374, 391, 93 A.3d 1065 (2014). For this reason,
Mendillo’s argument that McClay lacked authority to
retain Tinley due to the agency’s dissolution is of no
avail.
   For the foregoing reasons, we conclude that the
court’s legal conclusion that Mendillo violated rule 4.2
is supported by clear and convincing evidence in the
record.
                            III
   Mendillo next claims that the court denied him the
right to due process by denying him an evidentiary
hearing. We disagree.
   ‘‘It is well established that [j]udges of the Superior
Court possess the inherent authority to regulate attor-
ney conduct and to discipline the members of the bar.
. . . It is their unique position as officers and commis-
sioners of the court . . . which casts attorneys in a
special relationship with the judiciary and subjects
them to its discipline. . . . It is also well established
that a sanction for professional misconduct adversely
affects an attorney’s vested right to practice law. . . .
Thus, attorneys subject to disciplinary proceedings are
entitled to due process of law.’’ (Citation omitted; inter-
nal quotation marks omitted.) State v. Perez, supra, 276
Conn. 296. ‘‘As a procedural matter, before imposing
any . . . sanctions [on an attorney], the court must
afford the . . . attorney a proper hearing . . . . There
must be fair notice and an opportunity for a hearing
on the record.’’ (Internal quotation marks omitted.)
Id., 296–97.
   ‘‘In attorney disciplinary proceedings, two interests
are of paramount importance. One the one hand, we
must not tie the hands of . . . courts with procedural
requirements so strict that it becomes virtually impossi-
ble to discipline an attorney for any but the most obvi-
ous, egregious and public misconduct. On the other
hand, we must ensure that attorneys subject to disci-
plinary action are afforded the full measure of proce-
dural due process required under the constitution so
that we do not unjustly deprive them of their reputation
and livelihood. . . .
  ‘‘To satisfy the requirements of due process, attor-
neys subject to disciplinary action must receive notice
of the charges against them. In the context of attorney
misconduct proceedings, this court previously has
stated that notice must be sufficiently intelligible and
informing to advise the . . . attorney of the accusation
or accusations made against [him], to the end that . . .
[he] may prepare to meet the charges against [him]
. . . . If this condition is satisfied, so that the accused
is fully and fairly apprised of the charge or charges
made, the complaint is sufficient to give [him] an oppor-
tunity to be fully and fairly heard . . . .’’ (Citation omit-
ted; internal quotation marks omitted.) Id., 297.
   We are cognizant that the United States Supreme
Court has stated that ‘‘due process, unlike some legal
rules, is not a technical concept with fixed content
unrelated to time, place and circumstances. . . . [D]ue
process is flexible and calls for such procedural protec-
tions as the particular situation demands.’’ (Citation
omitted; internal quotation marks omitted.) Gilbert v.
Homar, 520 U.S. 924, 929, 117 S. Ct. 1807, 138 L. Ed. 2d
120 (1997); see also Commissioner of Environmental
Protection v. Farricielli, 307 Conn. 787, 820, 59 A.3d 789
(2013) (no per se rule that evidentiary hearing required
whenever property interest may be affected); Hender-
son v. Lagoudis, 148 Conn. App. 330, 341–42, 85 A.3d 53
(2014) (due process does not mandate full evidentiary
hearing on all matters; not all situations calling for pro-
cedural safeguards call for same kind of procedure).
   Mendillo’s due process claim is predicated on the
court’s refusing to permit him to call McClay to testify or
to put a copy of her deposition testimony into evidence.
Mendillo proffered to the court that the proposed testi-
mony was necessary to substantiate the representations
he had made in Sowell’s objection to the motion for
protective order. That evidence, however, was not in
dispute. The parties did not then, and do not now, dis-
pute those facts. The court accepted Mendillo’s under-
standing of the facts and the law, and his belief that
the members of the board of directors were not Tinley’s
clients. The court stated that it had read the motion
for protective order and Sowell’s objection. The court
recognized, however, that an evidentiary hearing would
serve no purpose because the issue before it was not
a question of fact, but an issue of law. In essence,
therefore, Mendillo had a hearing at which he was able
to create a record and tell his side of the story. See
AFSCME, Council 4, Local 2663 v. Dept. of Children &
Families, 317 Conn. 238, 259,       A.3d    (2015).
   The legal issue before the trial court, and before us,
is whether Tinley’s appearance on behalf of the defen-
dants, including the agency, precluded Mendillo from
sending the notice of claim letter to the agency’s board
of directors. In part II of this opinion, we considered
and rejected Mendillo’s claim that the court improperly
concluded that he violated rule 4.2 as a matter of law.
As the record before us discloses, Mendillo had an
opportunity to argue his position before the trial court
and to create a record. We conclude, therefore, that
the trial court did not deny Mendillo his constitutional
rights to due process of law.
                                      IV
   Mendillo’s final claim is that the court abused its
discretion as to the admission of evidence by failing to
let him present testimony and place a document into
evidence. We disagree.
   The parties appeared before the court so that the
court could determine whether a motion to prohibit
Mendillo from communicating with the agency’s board
of directors should be granted. The court had familiar-
ized itself with the motion for protective order and
Sowell’s objection. Mendillo sought to have McClay tes-
tify because in his opinion, ‘‘her testimony is directly
material to the issue of whether or not it was appro-
priate to send the notice of claim letter to the individu-
als.’’ The court asked why it could not rule on the bases
of the parties’ representations in their memoranda of
law. Mendillo stated that his only issue ‘‘is based on
information available to me at the time the objection
was filed.’’ Mendillo claimed that there was no legal
authority for Tinley to be representing the agency in
the counterclaim.
   ‘‘[M]atters involving judicial economy, docket man-
agement [and control of] courtroom proceedings . . .
are particularly within the province of a trial court.’’
(Internal quotation marks omitted.) Marshall v. Mar-
shall, 71 Conn. App. 565, 574, 803 A.2d 919, cert. denied,
261 Conn. 941, 808 A.2d 1132 (2002). Connecticut trial
judges have ‘‘inherent discretionary powers to control
proceedings, exclude evidence, and prevent occur-
rences that might unnecessarily prejudice the right of
any party to a fair trial. . . . The trial court’s ruling
on evidentiary matters will be overturned only upon a
showing of a clear abuse of the court’s discretion.’’
(Internal quotation marks omitted.) Connecticut
Light & Power Co. v. Gilmore, 289 Conn. 88, 128, 956
A.2d 1145 (2008).
   As we previously concluded in part III of this opinion,
the parties agreed on the underlying facts and the court
made clear that it had familiarized itself with the motion
for protective order, the objection thereto, and the par-
ties’ memoranda of law. The court accepted as true
Mendillo’s proffer of proof. Neither the testimony, nor
the deposition transcript, would have materially aided
the court in reaching its decision. We conclude, there-
fore, that the court did not abuse its discretion by deny-
ing Mendillo’s request to present evidence.
      The writ of error is dismissed.
      In this opinion the other judges concurred.
  1
   In his brief to this court, but not alleged in his writ of error, Mendillo
contends that ‘‘there is a substantial likelihood that the [defendants’ counsel]
has committed violations of the Rules of Professional Conduct.’’ We decline
to address the claim as it is not properly before us. As Mendillo himself
correctly points out, before a sanction for a violation of the Rules of Profes-
sional Conduct may be imposed, an attorney must be given fair notice and
an opportunity for a hearing. See CFM of Connecticut, Inc. v. Chowdhury,
239 Conn. 375, 393, 685 A.2d 1108 (1996), overruled in part on other grounds,
State v. Salmon, 250 Conn. 147, 154–55, 735 A.2d 333 (1999) (en banc).
   Mendillo also asks that this court vacate the order granting the motion
for protective order. Although the writ of error arises from the underlying
Sowell action, the Sowell action itself is not before us. The propriety of the
protective order, therefore, is not properly before us.
   2
     In this opinion, we refer to DiCara, McClay, and the agency as the
defendants and to Region 15 School District as Region 15.
   3
     The record discloses that on September 6, 2012, the Tinley firm filed an
appearance on behalf of the defendants. Attorney Jeffrey J. Tinley signed
the appearance form and certified that a copy of the appearance was mailed
or delivered electronically to Mendillo and to Shipman & Goodwin, LLP,
counsel for Region 15.
   The Tinley firm is now known as Tinley, Renehan & Dost, LLP.
   4
     Mendillo’s letter to Tinley stated: ‘‘On October 30, 2013, [the agency]
filed a Counterclaim against [Sowell] in the captioned action. At deposition
on November 25, 2013 . . . McClay, Chairman of the [agency] Board of
Directors, testified that she authorized you to file the Counterclaim without
authorization by the [agency] Board of Directors. Indeed, McClay testified
that there has been no meeting of the [agency] Board of Directors since
July 2012.
   ‘‘McClay had no legal authority to authorize you to file that Counterclaim.
Beyond that, the assertions contained in the Counterclaim are false and
libelous and made with malice. The Counterclaim was filed to accomplish
an unlawful purpose and is an unlawful abuse of process. [Sowell] has made
demand for withdrawal of the Counterclaim to each member of the [agency]
Board of Directors. Copies of the demand letters are enclosed.
   ‘‘ ‘A lawyer shall not bring or defend a proceeding, or assert or controvert
any issue therein, unless there is a basis in law and fact for doing so that
is not frivolous . . . .’ Rule 3.1, Rules of Professional Conduct. Demand is
hereby made that the unauthorized and libelous Counterclaim be with-
drawn immediately.’’
                                                     ‘‘/s/ George E. Mendillo.’’
   5
     Mendillo’s claim letter to each of the members of the agency’s board of
directors stated: ‘‘I represent . . . Sowell in connection with the referenced
lawsuit. Available records indicate that you are a member of the Board of
Directors of [the agency]. . . . On July 31, 2012, I wrote to . . . Tinley,
[the agency’s] legal counsel, informing him that each member of the
[agency’s] Board of Directors should know that if the affairs of [the agency]
in dissolution were not conducted in accordance with the law, individual
[agency] Board members might be held individually and personally liable
to . . . Sowell and to other [agency] creditors for unsatisfied claims or
unsatisfied judgments against [the agency]. A copy of that letter is enclosed.
   ‘‘On November 25, 2013 . . . McClay, Chairman of the [agency] Board
of Directors, testified at deposition that the insurer of [the agency] Director
and Officer liability is defending the Sowell lawsuit under a reservation of
rights. This means that the insurance company may decline to pay all or a
part of any judgment entered against [the agency] and its Officers and
Directors in this matter. McClay testified further that [the agency] has no
assets from which a judgment might be satisfied.
   ‘‘According to McClay, the [agency] Board of Directors has not met since
July 2012. Notwithstanding that fact, McClay authorized . . . Tinley to file
a Counterclaim by [the agency] against . . . Sowell on October 30, 2013.
McClay had no legal authority to file that Counterclaim without proper
authorization from the [agency] Board of Directors. In addition, . . .
McClay is in a conflicted position vis-a´-vis [the agency] in that she is a co-
defendant in the lawsuit by Sowell and her interests and the interests of
[the agency] in that lawsuit are in conflict. Not only does McClay lack the
legal authority to file the Counterclaim on behalf of [the agency], she may
not properly cast a vote as a member of the [agency] Board of Directors in
any matter pertaining to action to be taken on behalf of the [agency] in the
Sowell lawsuit.
   ‘‘You are hereby advised that the assertions contained in the [agency]
Counterclaim against . . . Sowell are false and libelous and made with
malice. The Counterclaim was filed to accomplish an unlawful ulterior pur-
pose and is an unlawful abuse of process. The Counterclaim must be with-
drawn immediately.
   ‘‘You are further advised that the immunity from liability of directors and
officers of nonprofit tax exempt organizations does not extend to damage
or injury caused by reckless, willful or wanton misconduct. You should
consult legal counsel with regard to these claims. Please reply on or before
December 13, 2013. If no reply is received by that date legal action will be
taken against you individually, without further notice.
   ‘‘If you have officially resigned as officer and/or director of [the agency]
please provide me with written evidence confirming the resignation and
that the resignation has been made in compliance with applicable law.’’
                                                       ‘‘/s/ George E. Mendillo.’’
   6
     Copies of Mendillo’s letter to Tinley and the claim letter to the board
of directors were attached to the defendants’ memorandum of law.
   7
     Article IV of the agency’s bylaws provides in relevant part: ‘‘3. Powers,
Responsibilities and Accountabilities. The corporate business affairs of the
corporation shall be managed under the direction of the Board of Directors,
except as may be otherwise provided in these Bylaws or the articles of incor-
poration.’’
   8
     The agency cited the following portion of the official commentary to rule
4.2: ‘‘In the case of an organization, this Rule prohibits communications by
a lawyer for one party concerning the matter in representation with per-
sons having a managerial responsibility on behalf of the organization,
and with any other person whose act or omission in connection with the
matter may be imputed to the organization for purposes of civil or criminal
liability or whose statement may constitute and admission on the part of
the organization.’’ (Emphasis added.) Rules of Professional Conduct 4.2,
commentary.
   9
     Sowell deposed McClay on November 25, 2013.
   10
      Rule 1.13 of the Rules of Professional Conduct provides in relevant
part: ‘‘(a) A lawyer employed or retained by an organization represents the
organization acting through its duly authorized constituents.
   ‘‘(b) If a lawyer for an organization knows that an officer, employee or
other person associated with the organization is engaged in action, intends
to act or refuses to act in a matter related to the representation that is a
violation of law . . . that reasonably might be imputed to the organization,
and that is likely to result in substantial injury to the organization, then the
lawyer shall proceed as is reasonably necessary in the best interest of
the organization.
                                       ***
   ‘‘(f) In dealing with an organization’s directors, officers, employees, mem-
bers, shareholders or other constituents, a lawyer shall explain the identity
of the client when the lawyer knows or reasonably should know that the
organization’s interests are adverse to those of the constituents with whom
the lawyer is dealing.
   ‘‘(g) A lawyer representing an organization may also represent any of its
directors, officers, employees, members, shareholders or other constituents,
subject to the provisions of Rule 1.7. If the organization’s consent to the
dual representation is required by Rule 1.7, the consent shall be given by
an appropriate official of the organization other than the individual who is
to be represented, or by the shareholders.’’
   11
      As the transcript of the proceeding in the trial court demonstrates, and
as the trial court found, the agency did not wish to have the court sanction
Mendillo. Its objective merely was to have the court grant the motion for
a protective order; the facts related to the letters Mendillo sent were the
basis of the agency’s request. During the hearing on the motion for protective
order, Mendillo was the person who sought to contest whether he had
violated the Rules of Professional Conduct.
   By filing the writ of error, Mendillo has forced the trial court’s hand to
articulate its finding that he violated rule 4.2. When Tinley argued before
this court, he iterated that he and the agency’s position were not seeking
to have Mendillo sanctioned, only that the court’s order granting the motion
for protective order be affirmed. Mendillo is the party pursuing the question
of whether he violated the Rules of Professional Conduct.
   12
      After the court granted the agency’s motion for protective order, Sowell
filed a motion to disqualify judicial authority directed to Judge Sheedy. The
court denied the motion to disqualify in a memorandum of decision, stating
that after hearing argument by all counsel on the agency’s motion for a
protective order, ‘‘the court found . . . Mendillo’s sending of the . . .
notice of claim letter to . . . Tinley’s client without his knowledge and
consent to be a clear violation of rule 4.2 and granted the Emergency Motion
for Protective Order prohibiting further unprivileged communication with
. . . Tinley’s clients.’’
   13
      As noted previously, after the court granted the motion for protective
order, Sowell filed a motion to disqualify the judicial authority. In a memoran-
dum of decision denying the motion to disqualify, the court stated that it
previously had found that Mendillo violated rule 4.2 of the Rules of Profes-
sional Conduct. Thereafter, Mendillo filed numerous motions for articulation
and rectification to which the court responded. In his brief to this court,
Mendillo has in minute detail examined every finding or statement of the
court. In doing so, he identified discrepancies between the transcript of the
hearing on the motion for protective order and the trial court’s findings in
its articulations.
   We carefully have reviewed Mendillo’s brief and acknowledge that some
of the trial court’s findings in its articulations are not supported by the
record, e.g., whether the court was informed that McClay was present in
the courtroom to testify. We conclude, however, that those findings that do
not find support in the record are not material or relevant to the court’s
conclusion that Mendillo violated rule 4.2. As Sowell stated in her objection
to the motion for protective order the only issue with regard to the protective
order ‘‘is whether the notice claim letter sent by [Mendillo] to individual
members of the [agency’s] board of directors, advising them that they will
be held personally liable to [her] if the counterclaim filed by [the agency]
is not withdrawn, is prohibited by rule 4.2 of the Rules of Professional
Conduct.’’ We, therefore, do not address each instance in which the court
made a subsequent factual finding that is at odds with the transcript of the
hearing on the motion for protective order.
   14
      ‘‘The Court: Before I answer that question, sir, would you agree with
me that it is an underlying fact that you sent to . . . McClay a communica-
tion, to . . . Tinley at the same time you sent a copy of the same letter
to his clients; is that true?
   ‘‘Attorney Mendillo: Yes, it is, Your Honor. . . .
   ‘‘The Court: Is it also true that you did that without permission from
. . . Tinley?
   ‘‘Attorney Mendillo: Yes. But I do not stipulate to, number, Your Honor,
that they were his clients.
   ‘‘The Court: We are by number one. We are on number two.
   ‘‘Attorney Mendillo: Well, I misspoke when I said yes to number one. I
do not stipulate that they were . . . Tinley’s client at that time. They may
be at the present time, but only if they’ve retained.
   ‘‘The Court: Well, were they at the time you sent the letter to them?
   ‘‘Attorney Mendillo: No, they were not.’’ (Emphasis added.)
   15
      The board of directors met on December 10, 2013. The minutes of the
meeting state in relevant part: ‘‘A motion was made . . . to formally ratify
all actions taken by . . . DiCara and . . . McClay to date and to continue
said authorization to act on behalf of the Agency in the future until the
completion of winding up of its affairs. Passed. Unanimously.’’